Title: From John Adams to Matthew Ridley, 25 January 1784
From: Adams, John
To: Ridley, Matthew


          Dear Sir
            The Hague Jan. 25. 1784
          I recd, last Week, at Amsterdam, your Favour of Decr. 27. and Sympathize, most Sincerely with you, in your Affliction but I Still hope, Mrs Ridley will recover.
          As an Article in our Confederation, Stipulates, that “no State Shall confer any Title of Nobility” and as the Genius of our Governments is averse to all Such Distinctions, I am no Friend to the Errand of Major L’Enfant. I wonder, what the Roman, in Heaven, thinks, of the Use We are making of his Name and his Plough! I wonder, whence our Officers derived their Authority, to assume Such Honnours, and to institute Such decorations, without Leave of Congress or the States. if Congress had ordered a Medal to be Struck, and presented to every officer, no Objection would have been made: but the present mode, will, I fear give rise to very disagreable Debates and Dissentions. I have been informed that this whole Scheme, was first concerted, in France and transmitted, from thence, by the Marquis? Is this true or not? It is with Congress and the States to determine, whether it Shall be permitted. to me, it Seems an Inroad upon our Liberties. I dare Say the officers do not consider it, in that Light.
          To my mortification I must inform you, that I despair of doing any Thing to prevent the Bills from going back. I have made a painful Journey to Holland, in Packet Boats, Iceboats and Boors Waggons, in a very Severe Season to do all I could, but I find nothing can be done. I made a Journey last Summer in extream Heat, and another this Winter in extream Cold, both to no Purpose. The Heat cost me a Fever, and the Cold has hurt, my Health, but the greatest Chagrin of all is to find that I wear out, the feeble Remains of me, for nothing. I have but one comforable Reflection, which is, that when the States find their Credit compleatly and certainly undone, they will take effectual Measures to recover it, by establishing a Revenue for the Payment of Interest.
          Remember me, respectfully and affectionately to Mrs Barclay, Mrs Ridley and the Children.
          How is the Drs Complaint of the Stone, Gravel &c
        